DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed April 16, 2021, to the prior Office Action is acknowledged.  Applicant has cancelled claims 4-5, 13-15, and 24-56, and has amended claims 1-2, 6-7, 12, and 16-20.
Claims 1-3, 6-12, and 16-23 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed application, Denmark patent application DKPA201570072, filed on February 6, 2015, and PCT application PCT/EP2016/052552, filed on February 5, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Response to Arguments (Objections to the Specification)
 The prior objection to the Specification for not providing SEQ ID NO’s for the nuclear localization sequences provided in the Specification is withdrawn in light of Applicant’s amendment to the Specification providing SEQ ID NO’s for said nuclear localization sequences and providing a new Sequence Listing (04/16/2021), which the Examiner finds persuasive.  

Response to Arguments (Objections to the Claims)
 The prior objection to claim 1 for failing to provide an artisan taking action step for step e of the claimed method, the step merely reciting a functional process resulting from the previous steps, is withdrawn in light of Applicant’s amendment specifying an action taking step (i.e., “culturing the cells”), which the Examiner finds persuasive.  

Response to Arguments (112(d))
The prior rejection of claims 4-5 under 35 U.S.C. 112(d) for being in improper dependent form is withdrawn in light of Applicant’s cancellation of said claims, which the Examiner finds persuasive. 

 Response to Arguments (112(b))
The prior rejection of claims 4-5 and 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of Applicant’s cancellation of said claims, which the Examiner finds persuasive.  

The prior rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for reciting a “said heterologous nucleic sequence”, there being no such recitation of a “heterologous nucleic sequence” in 

The prior rejection of claim 12 under 35 U.S.C. 112(b) as being indefinite for reciting a “DNA matrix”, the term not being adequately defined in the Specification, is withdrawn in light of Applicant’s amendment to claim 12 removing this language, which the Examiner finds persuasive.

Claims 6 and 12, however, are still indefinite owing to the reasons cited below this section.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “A method of cleaving a nucleic acid target sequence in a primary T”.  The claim recites indefinite language, the term “primary T” being ambiguous as to what material is encompassed by the claimed term.  Appropriate correction is required.
For the purpose of examining the claim based on prior art, it will be assumed that the term “primary T” refers to a “primary T cell”, given that the steps of the relevant claim deal with isolating and culturing T cells.


 Response to Arguments (112(a))
The prior rejection of claims 4-5 under 35 U.S.C. 112(a) as lacking adequate written description is withdrawn in light of Applicant’s cancellation of said claims, which the Examiner finds persuasive.  

Response to Arguments (103)
The prior rejection of claims 4-5 and 13-15 under 35 U.S.C. 103 as being rendered obvious in light of the prior art is withdrawn in light of Applicant’s cancellation of said claims, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (W.O. 2013/176915 A1; of record in prior Office Action), in view of Mody et al. (“Mesoporous silica nanoparticles as antigen carriers and adjuvants for vaccine delivery”, Nanoscale 5, 2013; of record in prior Office Action).
Regarding claims 1-3, Galetto teaches a method of cleaving a nucleic acid target sequence in a primary T cell with nucleic acids (abstract, p. 14, ln 16-19), said method comprising the steps of:
isolating T cells (p. 20, ln 13-15);
culturing the T cells in a condition where they can expand (p. 31, ln 1-2);
loading nanoparticle-biomolecule conjugates with nucleic acids, at least one which encodes a rare-cutting endonuclease (pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9]; and 
culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, ln 15-18).
Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be RNA molecules (p. 39, ln 13-15; p. 38, ln 9-12).
	Galetto, however, does not teach that the nanoparticle comprising the biomolecule can be silica-based, or that a silica-based nanoparticle can bind to RNA for transport to cells.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the nanoparticle for delivering RNA in gene therapy a T cell taught by Galetto so that it was the silica-based nanoparticle disclosed as capable of delivering RNA to a cell taught by Mody.  Mody teaches that nucleotides, including RNA, can be delivered to a cell for gene therapy using a silica-based nanoparticle, given the positive charge of silica and negative charge of nucleotides, and one of ordinary skill in the art would have been motivated to modify the nanoparticle for delivering RNA in gene therapy a T cell taught by Galetto so that it was the silica-based nanoparticle disclosed as capable of delivering RNA to a cell taught by Mody because doing so would have enabled the RNA to effectively bind to the nanoparticle and thereby be transported to cells.
One skilled in the art would have a reasonable expectation of modifying the nanoparticle for delivering RNA in gene therapy a T cell taught by Galetto so that it was the silica-based nanoparticle disclosed as capable of delivering RNA to a cell taught by Mody because Mody teaches that silica-based nanoparticles are effective vectors for delivering genes to cells.
Regarding claim 6, Galetto teaches that the method further comprises the step of purifying T cells which have expressed a heterologous nucleic sequence and/or integrated it into their genome (pg. 68, ln 17-18).

	Regarding claim 8, Galetto teaches that the said rare-cutting endonuclease is a TALEN endonuclease (pg. 15, ln 9-19).
Regarding claim 12, Galetto teaches that at least one of said nucleic acids is a DNA matrix that can be integrated through non-homologous end joining (NHEJ) at a genome site (pg. 14, ln 15-30; pg. 19, ln 1-10).
Regarding claim 16, Mody teaches that the nanoparticle comprised of silica used to deliver polynucleotides in gene therapy is mesoporous (pg. 5170, col. 1).
Regarding claim 17, Mody teaches that a mesoporous, silica-based nanoparticle can absorb and encapsulate biomolecules of interest to be used in gene therapy, including polynucleotides (pg. 5710, col. 1; Fig. 1; pg. 5168, col. 2)
Regarding claim 19, Mody teaches that nucleic acids, which have negative charges, can functionalize and bind with the positively-charged polymers comprising a silica-based, mesoporous nanoparticle (pg. 5710, col. 1; Fig. 1; pg. 5168, col. 2).
Regarding claim 20, Mody teaches that nucleic acids, which have negative charges, can functionalize and bind with the organic/inorganic polymers comprising a silica-based, mesoporous nanoparticle (pg. 5710, col. 1; Fig. 1; pg. 5168, col. 2).

Response to Arguments (103)
Applicant argues against Galetto on the basis that it does not teach silica-based nanoparticles bound to RNA, where at least one RNA encodes a rare-cutting endonuclease (Remarks, p. 8, last para).  Applicant further argues against Mody on the basis that Mody does not teach silica-based nanoparticles bound to RNA, where at least one RNA encodes a rare-cutting endonuclease.

While Galetto does not teach silica-based nanoparticles, it does teach that nanoparticles can be used to transport rare-cutting endonucleases.  It also teaches that the endonucleases can be comprised of RNA.  While Galetto does not teach that the nanoparticles are silica-based, Mody teaches that silica-based nanoparticles can be used in gene therapy, and that such nanoparticles are effective at binding nucleotides owing to the positive-negative electronic interactions between silica and nucleotides.  Mody also teaches that such nucleotides can include RNA.  Therefore, while Galetto may not teach the specific type of nanoparticle used to transport RNA encoding a rare-endonuclease, Mody teaches that silica-based nanoparticles were already known in the art for use in gene therapy, and were also known to transport nucleotides for said use.  
While each of the relevant references may not teach all of the limitations (i.e., nanoparticles, silica-based, RNA, encoding a rare-endonuclease), Applicant is reminded that Galetto and Mody were combined so as to be used in a 103 rejection.  As long as there is motivation to combine the references (see rejection above) and there is a reasonable expectation of success, the relevant claimed limitations are obvious even though they appear in different pieces of prior art.

35 USC § 103
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (W.O. 2013/176915 A1; of record in prior Office Action) and Mody et al. (“Mesoporous silica nanoparticles as antigen carriers and adjuvants for vaccine delivery”, Nanoscale 5, 2013; of record in prior Office Action), as applied to claims 1, 6-8, 12, 16-17, and 19-20 above, in further view of Choi et al. ("Silica-Based Nanoparticle Uptake and Cellular Response by Primary Microglia", 2010, Environmental Health Perspectives 118(5), p. 589-595).
The teachings of Galetto and Mody have been set forth supra.

isolating T cells (p. 20, ln 13-15);
culturing the T cells in a condition where they can expand (p. 31, ln 1-2);
loading nanoparticle-biomolecule conjugates with nucleic acids, at least one which encodes a rare-cutting endonuclease (pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9]; and 
culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, ln 15-18).
Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be RNA molecules (p. 39, ln 13-15; p. 38, ln 9-12).
	Mody teaches that a mesoporous nanoparticle comprised of silica can be used to deliver nucleotides, including RNA, in gene therapy (pg. 5170, col. 1, para 1).  
	Neither Mody nor Galetto, however, teach incubating cells with silica-based nanoparticles for between 1 hour and 2 days or at least 24 hours.
	Choi teaches that silica-based particles, which can be used to deliver genes in gene therapy (abstract), can be incubated with cells for 24 hours, which leads to their uptake in cells (p. 591, col 1 para 1; p. 592, col 1, Results).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.
." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations... in order to be patentable, must be critical as compared with the proportions of the prior processes.").
In the instant application, applicant does not indicate a criticality of the claimed range (incubation time), and thus the prior art clearly renders the claim obvious.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of incubating silica-based nanoparticles with T cells for gene therapy taught by the combination of Galetto and Mody so that the silica-based nanoparticles were incubated with cells for 24 hours based on Choi.  Choi teaches that incubating silica-based 
One skilled in the art would have a reasonable expectation of modifying modify the method of incubating silica-based nanoparticles with T cells for gene therapy taught by the combination of Galetto and Mody so that the silica-based nanoparticles were incubated with cells for 24 hours based on Choi because Choi indicates that incubating cells with silica-based nanoparticles for 24 hours effectively leads to them being taken up by cells.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (W.O. 2013/176915 A1; of record in prior Office Action) and Mody et al. (“Mesoporous silica nanoparticles as antigen carriers and adjuvants for vaccine delivery”, Nanoscale 5, 2013; of record in prior Office Action), as applied to claims 1, 6-8, 12, 16-17, and 19-20 above, in further view of Zuris et al. ("Cationic lipid-mediated delivery of proteins enables efficient protein-based genome editing in vitro and in vivo", [published online:10/30/2014], Nature Biotechnology 33(1), p. 73-80; of record in previous Office Action).
The teachings of Galetto and Mody have been set forth supra.
Regarding claims 9-10, Galetto teaches a method of cleaving a nucleic acid target sequence in a primary T cell with nucleic acids (abstract, p. 14, ln 16-19), said method comprising the steps of:
isolating T cells (p. 20, ln 13-15);
culturing the T cells in a condition where they can expand (p. 31, ln 1-2);

culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, ln 15-18).
Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be RNA molecules (p. 39, ln 13-15; p. 38, ln 9-12).
	Mody teaches that a mesoporous nanoparticle comprised of silica can be used to deliver nucleotides, including RNA, in gene therapy (pg. 5170, col. 1, para 1).  
	Neither Mody nor Galetto, however, teach that that the plasmid to be transfected into cells is Cas9, and the plasmid can be complemented with plasmid encoding sgRNA (Supplementary Figure 12).
	Zuris teaches a method of transfecting cells with nanoparticles containing a plasmid encoding a rare endonuclease (abstract; p. 79, col 1 – col 2, Discussion; Supplementary Fig 12).  Zuris teach that that the plasmid to be transfected into cells is Cas9, and the plasmid can be complemented with plasmid encoding sgRNA (Supplementary Figure 12).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a rare-cutting endonuclease taught by Galetto, such as a TALEN, with the Cas9 endonuclease taught by Zuris.  Zuris teaches that Cas9 can be formulated so as to form a nanoparticle-biomolecule conjugate and incubated then with cells in order to be taken up by them, and one of ordinary skill in the art would have been motivated to substitute a rare-cutting endonuclease taught by Galetto, such as a TALEN, with the Cas9 endonuclease taught by Zuris because both biomolecules are rare-cutting endonucleases, and Zuris indicates that Cas9 can also be transported to cells using nanoparticles.
.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (W.O. 2013/176915 A1; of record in prior Office Action) and Mody et al. (“Mesoporous silica nanoparticles as antigen carriers and adjuvants for vaccine delivery”, Nanoscale 5, 2013; of record in prior Office Action), as applied to claims 1, 6-8, 12, 16-17, and 19-20 above, in further view of Ashley et al. ("The targeted delivery of multicomponent cargos to cancer cells by nanoporous particle-supported lipid bilayers", 2011, Nature Materials 10, p. 389-397) and Weingart et al. ("Membrane mimetic surface functionalization of nanoparticles: Methods and applications", 2013, Advances in Colloid and Interface Science 197-198, p. 68-84).
The teachings of Galetto and Mody have been set forth supra.
Regarding claims 11 and 18, Galetto teaches a method of cleaving a nucleic acid target sequence in a primary T cell with nucleic acids (abstract, p. 14, ln 16-19), said method comprising the steps of:
isolating T cells (p. 20, ln 13-15);
culturing the T cells in a condition where they can expand (p. 31, ln 1-2);
loading nanoparticle-biomolecule conjugates with nucleic acids, at least one which encodes a rare-cutting endonuclease (pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9]; and 
culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, ln 15-18).
Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be RNA molecules (p. 39, ln 13-15; p. 38, ln 9-12).

Mody, however, does not teach that a silica-based nanoparticle-biomolecule conjugate can comprise at least 1,2- dioleoyl-3-trimethylammonium-propane (DOTAP), 1,2-ditetradecanoyl-sn-glycero-3-phosphocholine (DMPC), polyethylene glycol (PEG), and cholesterol.
Ashley teaches that silica-based nanoparticle-biomolecule conjugates can be formulated with lipid bilayers and used to transport RNA to cells (Fig. 1).  Ashley teaches that the components of the silica-based nanoparticle can include PEG and cholesterol (Fig. 1)
Weingart teaches that silica-based nanoparticles can be used for gene delivery (Table 2).  Weingart also teaches that such nanoparticles can comprise lipid bilayer components such as PEG and DMPC (Table 2), and that lipid bilayers containing PEG can also be formulated with DOTAP (p. 70, col 1, para 2).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the silica-based nanoparticle-biomolecule conjugate taught by Mody with lipid bilayer components like DMPC, DOTAP, PEG, and cholesterol as taught by Ashley and Weingart.  Ashley and Weingart teach that silica-based nanoparticles can be formulated with a lipid bilayer comprising components such as DMPC, DOTAP, PEG, and cholesterol and used to deliver nucleotides to cells, and one of ordinary skill in the art would have been motivated to combine the silica-based nanoparticle-biomolecule conjugate taught by Mody with lipid bilayer components like DMPC, DOTAP, PEG, and cholesterol as taught by Ashley and Weingart because doing so would have led to the effective packaging of RNA into the silica-based nanoparticles and the effective delivery of RNA across the membrane of cells.
 One skilled in the art would have a reasonable expectation of combining the silica-based nanoparticle-biomolecule conjugate taught by Mody with lipid bilayer components like DMPC, DOTAP, .

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (W.O. 2013/176915 A1; of record in prior Office Action) and Mody et al. (“Mesoporous silica nanoparticles as antigen carriers and adjuvants for vaccine delivery”, Nanoscale 5, 2013; of record in prior Office Action), as applied to claims 1, 6-8, 12, 16-17, and 19-20 above, in further view of Leary et al. (U.S. Pat. Pub. No. 2007/0190155 A1).
The teachings of Galetto and Mody have been set forth supra.
Regarding claims 21, Galetto teaches a method of cleaving a nucleic acid target sequence in a primary T cell with nucleic acids (abstract, p. 14, ln 16-19), said method comprising the steps of:
isolating T cells (p. 20, ln 13-15);
culturing the T cells in a condition where they can expand (p. 31, ln 1-2);
loading nanoparticle-biomolecule conjugates with nucleic acids, at least one which encodes a rare-cutting endonuclease (pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9]; and 
culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, ln 15-18).
Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be RNA molecules (p. 39, ln 13-15; p. 38, ln 9-12).
	Mody teaches that a mesoporous nanoparticle comprised of silica can be used to deliver nucleotides, including RNA, in gene therapy (pg. 5170, col. 1, para 1).  
	Mody, however, does not teach that the silica-based nanoparticle is multilayered.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the silica-based nanoparticle-biomolecule conjugate taught by Mody such that it was multilayered based on Leary.  Leary teaches that genes can be delivered to a cell for gene therapy using a silica-based nanoparticle and that this particle can be multilayered, and one of ordinary skill in the art would have been motivated to modify the silica-based nanoparticle-biomolecule conjugate taught by Mody such that it was multilayered based on Leary because doing so would have enabled better targeting and entry of a cell by the nanoparticle (see Leary, abstract)
 One skilled in the art would have a reasonable expectation of modifying the silica-based nanoparticle-biomolecule conjugate taught by Mody such that it was multilayered based on Leary because Leary teaches that silica-based nanoparticle cores can be constructed so that they are surrounded by multiple lipid bilayers and used for transport to cells.

Regarding claim 22, Leary teaches that a multilayered nanoparticle to be used for transport nucleic acids in gene therapy contains nucleic acids within its core (Fig. 1A; para [0052]).
Regarding claim 23, Leary teaches that the core-stabilizing interlayer of said nanoparticle comprises silica (Fig. 1A; para [0052]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                   
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633